DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 12, 14 and 15 are objected to because of the following informalities:  The claims use the phrase “approximate”, but it appears that “proximate” would be more appropriate.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites in the preamble the subcombination of a “cooling system” that is inconsistent with the body of the claim that recites limitations directed to the combination of the cooling system and an aircraft with a detachable pod. This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because an aircraft with a 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US Publication Number 20210155350) in view of Tighe et al. (hereinafter Tighe, US Patent Number 9764833).
Regarding claim 1, Kwon discloses a vertical takeoff and landing unmanned aerial vehicle (Figure 2 element 200), comprising: a left main wing and a right main wing (Figure 2 unlabeled left and right hand rear wing between elements 250 and 210); a left front wing and a right front wing (Figure 2 unlabeled left and right hand front wing between elements 250 and 210); a main body which is engaged with the left main wing and the right main wing (Figure 2 element 250); a left linear support for connecting the left main wing with the left front wing (Figure 2 left hand element 210); a right linear support for connecting the right main wing with the right front wing (Figure 2 right hand element 210); the left linear support having a first group of multiple lift propellers arranged thereon; the right linear support having a second group of multiple lift propellers arranged thereon (Figure 2 element 208); wherein the left linear support and the right linear support each have a hollow interior (Figure 2 element 210, Figure 4 element 410 and Figure 6); at least one air inlet which is provided on each of the left linear support and the right linear support (Figure 4 element 412 and Figure 6 element 612); at least one air outlet which is provided on each of the left linear support and the right linear support (Figure 6 element 630); and a fan which is arranged in the hollow interior of each of the left linear support and the right linear support (Figure 5c element 540), but failed to teach of the shaft orientation as claimed.
However, Tighe discloses a similar aircraft (Figure 2 element 100) with a hollow support (Figure 8) wherein a rotating shaft of the fan is perpendicular to a rotating shaft of each lift propeller in the first and second groups of multiple lift propellers (Figure 8 elements 840A and 844A).

Regarding claim 2, Kwon as modified by Tighe disclose the above vertical takeoff and landing unmanned aerial vehicle, wherein the fan is arranged at a position approximate to the front end of each of the left linear support and the right linear support (Kwon, Figures 4-6 and Tighe Figure 8).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon as modified by Tighe as applied to claims 1 and 2 above, and further in view of VanderMey et al. (hereinafter VanderMey, US Publication Number 20060151666).
Regarding claim 3, Kwon as modified by Tighe disclose the above vertical takeoff and landing unmanned aerial vehicle comprising a plurality of motors (Kwon Paragraph 31), but is silent as to the position of the motors.
However, VanderMey discloses a similar aerial vehicle (Figure 1 element 100) wherein the motors (Figures 3-5 element 30) are arranged in a hollow interior of a support (Figures 1 and 3-5 element 12).
Regarding claim 3, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vertical takeoff and landing unmanned aerial vehicle of Kwon as modified by Tighe with the motor placement of VanderMey for the predictable result of reducing the drag of the propulsion system (VanderMey, Paragraphs 63 and 64).
Regarding claim 4, Kwon as modified by Tighe and VanderMey disclose the above vertical takeoff and landing unmanned aerial vehicle wherein a diameter or width of each air inlet in the at least one air inlet is less than a radius of each of the left linear support and the right linear support (Kwon, Figure 2 element 212).
Regarding claim 5, Kwon as modified by Tighe and VanderMey disclose the above vertical takeoff and landing unmanned aerial vehicle wherein the two ends of each of the left linear support and the right linear support are formed as a tapered structure (Kwon Figure 2 element 210, Figure 4 element 410 and Figure 6).
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of VanderMey and Tighe.
Regarding claim 11, Kwon discloses a cooling system for an unmanned aerial vehicle (Figures 4 and 6), comprising: a hollow linear support (Figure 2 element 210, Figure 4 element 410 and Figure 6); a plurality of lift propellers which are arranged on the linear support (Figure 2 element 208, Paragraphs 51 and 66); a plurality of motors for driving the lift propellers (Paragraph 31); at least one air inlet which is provided on the linear support (Figure 4 element 412 and Figure 6 element 612); at least one air outlet which is provided on the linear support (Figure 6 element 630); a fan which is arranged in the linear support to supply air from an external environment to an interior of the hollow linear support (Figure 5c element 540); and wherein a diameter or width of each air inlet in the at least one air inlet is less than a radius of the linear support (Figure 2), but fail to teach of wherein each motor is used for driving one lift propeller, and the plurality of motors are arranged in the linear support.

Additionally, Tighe discloses a similar cooling system (Figure 2 element 100) comprising a hollow support (Figure 8) wherein a rotating shaft of the fan is perpendicular to a rotating shaft of each lift propeller in the first and second groups of multiple lift propellers (Figure 8 elements 840A and 844A).
Regarding claim 11, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Kwon with the motor arrangement of VanderMey for the predictable result of reducing the drag of the propulsion system (VanderMey, Paragraphs 63 and 64) and the shaft orientation of Tighe or the predictable result of reducing weight by allowing the motor to drive both the lift propeller and the cooling fan (Tighe, Column 8 lines 34-44).
Regarding claim 12, Kwon as modified by VanderMey and Tighe disclose the above cooling system wherein the fan is arranged at a position approximate to the front end of the linear support (Kwon, Figures 4 and 6).
Regarding claim 13, Kwon as modified by VanderMey and Tighe disclose the above cooling system wherein the linear support is in a straight configuration (Kwon, Figures 2, 4 and 6).
Regarding claims 14 and 15, Kwon as modified by VanderMey and Tighe disclose the above cooling system wherein the at least one air inlet is provided at a position approximate to the front end of the linear support (Kwon, Figures 4 and 6) and .
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon as modified by VanderMey and Tighe as applied to claim 12 above, and further in view of Weekes et al. (hereinafter Weekes, US Publication Number 20190127056).
Regarding claims 16 and 17, Kwon as modified by VanderMey and Tighe disclose the above cooling system for the above unmanned aerial vehicle but fail to teach of the aircraft comprising a detachable cargo or passenger pod as claimed.
However, Weekes discloses a similar aircraft comprising a pod detachably attached to the bottom face of the unmanned aerial vehicle that is a passenger pod or a cargo pod (Figure 1 element 150, Paragraph 54).
Regarding claims 16 and 17, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify cooling system for an aircraft of Kwon as modified by VanderMey and Tighe with the pod of Weekes for the predictable result of allowing cargo to be transported to a distant location and deposited (Weekes, Paragraph 54).
Allowable Subject Matter
Claims 6-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 11-17 have been considered but are moot because the new ground of rejection does not rely on any 
The examiner notes that the applicant argues that a portion of claim 6 has been incorporated into claim 1 and 11, but it appears that the subject matter of claim 9 has been incorporated in to above claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644